oOo Se HN DBD A FF WY WY

NO po NO NHN BH KH NHN BR Rm mm mle
ao 4N NHN tH SP WY NOOO re lUCDOlUCCOlUlllClUMDOCUcGNSlUDNCUCU elUlMwGLULNDUlCUlUlCUDD

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IMANI MOLDER, CASE NO.: 2:19-cv-00830-KJM-EFB
Plaintiff, [PROPOSED] ORDER GRANTING
JOINT STIPULATION RESCHEDULING
v. SETTLEMENT CONFERENCE

GOODMAN DISTRIBUTION, INC.; and
DOES 1 through 20, inclusive,

Defendants.

 

 

 

 

 

[PROPOSED] ORDER GRANTING JOINT STIPULATION RESCHEDULING SETTLEMENT CONFERENCE

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

This Court, having reviewed and considered the joint stipulation, and good cause appearing
therefore,

IT IS HEREBY ORDERED that:

1. The Settlement Conference currently on calendar for February 13, 2020 is continued to

April 20, 2020.

DATED this (( day of Fehr 4 ,202n,
~ ae

United States Magistrate Judge

61684390v. 1

 

[PROPOSED] ORDER GRANTING JOINT STIPULATION RESCHEDULING SETTLEMENT CONFERENCE

 
